                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                     8:17CR285
       vs.
                                                               DISMISSAL ORDER
SAUL RENTERIA,

                      Defendant.

                      day of October, 2018, this matter is before the Court on the United
       NOW ON THIS ____

States= Motion for Dismissal (Filing No. 64). The Court, being duly advised in the premises, finds

said Motion should be sustained.

       IT IS HEREBY ORDERED:

       1.    Leave is Court is granted for the United States to dismiss, without prejudice, the

Information filed herein as to the Defendant, Saul Renteria.

       2.    The Information filed herein is hereby dismissed, without prejudice, as it pertains to

the Defendant, Saul Renteria.

                                             BY THE COURT:




                                             SUSAN M. BAZIS
                                                         BAAZIS
                                             United States Magistrate Judge
